Allianz Life Insurance Company of North America [Allianz VisionSM] Variable Annuity Application [DA] 1.Account registration Ownership is■Individual ■Qualified plan ■Custodian ■Trust (Include the date of trust in the name.) ■Charitable Trust ■Other Owner Individual Owner first name MI Last name Jr., Sr., III [Missing Graphic Reference] Non-individual owner name (Attach Non- Individual Ownership form or Qualified Plan Acknowledgement form if applicable.) Social Security Number or Tax ID Number Mailing address City State ZIP code Telephone number Gender ■Male Date of birth (mm/dd/yyyy) Are you a non-resident alien? ■Female ■Yes(Attach W8 BEN)■No Joint Owner First name MI Last name Jr., Sr., III Mailing address City State ZIP code Telephone number Gender Date of birth (mm/dd/yyyy) Are you a non-resident alien? ■Male ■Female ■Yes(Attach W8 BEN)■No Relationship to Owner Social Security Number Annuitant (Complete if different from Owner.) First name MI Last name Jr., Sr., III Mailing address City State ZIP code Telephone number Street address (required if a P.O. Box was used for mailing address) City State ZIP code Gender Social Security Number Date of birth (mm/dd/yyyy) Are you a non-resident alien? ■Male ■Female ■Yes(Attach W8 BEN)■No [Missing Graphic Reference] F60000Page 1 of [7](5/2011) 2.Purchase Payment (This section must be completed. Make check payable to Allianz.) Source of purchase payment. Complete all that apply. ■ Nonqualified Account Type(s) at prior carrier:(e.g. 40sB, IRA, 401K, Etc.) ■ Qualified ■ Purchase Payment enclosed with application. (Include replacement forms if required) Amount enclosed: $ ■ This Contract will be funded by a 1035 exchange, tax qualified transfer/rollover, CD transfer, or mutual fund redemption. (Include replacement/ transfer forms if required.) Expected amount: $ ■ This Contract will be funded by funds not requested or facilitated by Allianz. (Include replacement forms if required.) Expected amount: $ 3.Plan specifics (This section must be completed to indicate how this Contract should be issued. Nonqualified:■ Qualified IRA: ■IRA ■Roth IRA ■SEP IRA■Roth conversion (Contribution for tax year ) Qualified plans:■401 ■401 one person defined benefit 4. Telephone authorization ■YesBy checking "yes," I am authorizing and directing Allianz to act on telephone or electronic instructions from the Registered Representative and/or anyone authorized by him/her to transfer Contract Values among the Investment Options. If the box is not checked, this authorization will be permitted for the Owner only. Allianz will use reasonable procedures to confirm that these instructions are authorized as genuine. As long as these procedures are followed, Allianz and its affiliates and their directors, trustees, officers, employees, representatives, and/or agents will be held harmless for any claim, liability, loss, or cost. The electronic transaction privilege may be modified or terminated at the discretion of the company. 5.Replacement (This section must be completed.) Do you have existing life insurance or annuity contracts? . . ■Yes ■No Will the annuity contract applied for replace or change existing contracts or policies?. ■Yes ■No If there is existing coverage, states that have adopted the NAIC Model Replacement Regulation or a variation of the Model, require that the replacement form be completed even if a replacement is not indicated. For a replacement in any state, attach theappropriate replacement form for the state in which the application is taken. The Registered Representative must also complete the Registered Representative section regarding replacement. [6.Contract options - Must select only one] ■ Base Contract (No additional cost) ■ Bonus Option1 ■ Short Withdrawal Charge Option1 ■ No Withdrawal Charge Option1 [7.Optional death benefit] ■Quarterly Value Death Benefit1 [1 Carries an additional charge] F60000Page 2 of [7](5/2011) [8.Other benefits - Must select only one] ■ No Additional Benefit (No additional cost) ■ Investment Protector1 Number of years to the initial Target Value Date ■ Investment Plus1(Complete Covered Person(s) information below.) Number of years to the initial Protected Investment Date ■ Income Protector1(Complete Covered Person(s) information below.) Covered Person(s) - Select one. ■Single Lifetime Plus Payments or Lifetime Income Payments: Name This person is: (check one) ■Owner ■Joint Owner■Annuitant, if owned by a non-individual Date of birth // Gender: ■Male ■Female Proof of age is required for all Covered Person(s). Identification must be a legible copy of a government recognizedidentification that includes the Covered Person(s) date of birth. Select the form of identification that is being submitted. ■Driver's license■Certificate of birth■Passport■Other OR ■ Joint Lifetime Plus Payments or Lifetime Income Payments: First Covered Person's name Date of birth //Gender:■Male■Female Proof of age is required for all Covered Person(s). Identification must be a legible copy of a government recognizedidentification that includes the Covered Person(s) date of birth. Select the form of identification that is being submitted. ■Driver's license■Certificate of birth■Passport■Other This person is: (check one)■Owner ■ Joint Owner ■ Annuitant, if owned by a non-individual ■ Sole primary Beneficiary (qualified or non-individual, nonqualified) ■ Sole contingent Beneficiary (401 qualified plan, custodial IRA) Second Covered Person's name Date of birth //Gender:■Male■Female Proof of age is required for all Covered Person(s). Identification must be a legible copy of a government recognizedidentification that includes the Covered Person(s) date of birth. Select the form of identification that is being submitted. ■Driver's license■Certificate of birth■Passport■Other This person is: (check one)■Owner ■ Joint Owner ■ Annuitant, if owned by a non-individual ■ Sole primary Beneficiary (qualified or non-individual, nonqualified) ■ Sole contingent Beneficiary (401 qualified plan, custodial IRA) By selecting the [Income Protector, Investment Protector, or Investment Plus], I acknowledge that my selections of Investment Options are restricted and that Allianz will reallocate my Contract Value in accordance with the asset allocation and transfer provisions in the Contract. [1 Carries an additional charge] F60000Page 3 of [7](5/2011) [9.]Dollar cost averaging (Optional) • Select a 6 month or 12 month DCA program only if you wish to participate in dollar cost averaging. • 100% of your initial Purchase Payment will be applied to the DCA Money Market Account. • Your selections in the Investment Options section need to meet any restrictions for the benefit selected. ■ 6 month ■ 12 month [10.]Investment Option allocations You may select up to [15] Investment Options. You must make allocations in whole percentages (e.g. 33.3% or dollars are not permitted). Please see the current prospectus for Investment Option requirements. [Income Protector or Investment Plus] Group C Investment Options Fund of Funds % AZL FusionSM Moderate Fund % AZL FusionSM Balanced Fund % AZL ConservativeSM Balanced Fund % AZL® Growth Index Strategy Fund % AZL® Balanced Index Strategy Fund % Fidelity VIP FundsManager 50% Portfolio % Fidelity VIP FundsManager 60% Portfolio High Yield Bonds % Franklin High Income Securities Fund % PIMCO VIT High Yield Portfolio Intermediate-Term Bonds % PIMCO VIT Emerging Markets Bond Portfolio % PIMCO VIT Global Bond Portfolio (Unhedged) % PIMCO VIT Real Return Portfolio % PIMCO VIT Total Return Portfolio % Templeton Global Income Securities Fund % Franklin U.S. Government Fund Cash Equivalent % AZL® Money Market Fund Specialty % AZL® Van Kampen Equity and Income Fund % PIMCO VIT All Asset Portfolio % PIMCO VIT Global Multi-Asset Portfolio % BlackRock Global Allocation V.I. Fund % AZL® Franklin Templeton Founding Strategy Plus Fund % AZL® Gateway Fund Total of % (must equal 100%) F60000Page 4 of [7](5/2011) [10.]Investment Option allocations (Continued) You may select up to [15] Investment Options. You must make allocations in whole percentages (e.g. 33.3% or dollars are not permitted). Please see the current prospectus for Investment Option requirements. [Investment Protector or No Additional Benefit] Group A Investment Options Small Cap Specialty % AZL® Columbia Small Cap Value Fund % AZL® Schroder Emerging Markets Equity Fund % AZL® Franklin Small Cap Value Fund % AZL® Morgan Stanley Global Real Estate Fund % AZL® Turner Quantitative Small Cap Growth Fund % PIMCO VIT Commodity RealReturn Strategy Portfolio % AZL® Allianz AGIC Opportunity Fund % Franklin Income Securities Fund % AZL® Small Cap Stock Index Fund % Franklin Templeton VIP Founding Funds Allocation Fund Fund of Funds % AZL FusionSM Growth Fund Group B Investment Options Mid Cap International Equity (continued) % AZL® Columbia Mid Cap Value Fund % Templeton Growth Securities Fund % AZL®Morgan Stanley Mid Cap Growth Fund % PIMCO EqS Pathfinder Portfolio % Mid Cap Index Fund Large Blend Large Growth % AZL®MFS Investors Trust Fund % AZL®Dreyfus Equity Growth Fund % AZL®J.P. Morgan U.S. Equity Fund % AZL®BlackRock Capital Appreciation Fund % AZL®S&P 500®Index Fund International Equity Large Value % AZL®Invesco International Equity Fund % AZL®Davis NY Venture Fund % AZL®International Fund % AZL®Eaton Vance Large Cap Value Fund % AZL®Morgan Stanley International Equity Fund % AZL®Van Kampen Growth and Income Fund % Mutual Shares Securities Fund Group X Investment Options Fund of Funds Specialty % AZL FusionSM Moderate Fund % AZL® Van Kampen Equity and Income Fund % AZL FusionSM Balanced Fund % BlackRock Global Allocation V.I. Fund % AZL FusionSM Conservative Fund % PIMCO VIT All Asset Portfolio % AZL®Growth Index Strategy Fund % PIMCO VIT Global Multi-Asset Portfolio % AZL®Balanced Index Strategy Fund % AZL® Franklin Templeton Founding Strategy Plus Fund % Fidelity VIP FundsManager 50% Portfolio % AZL® Gateway Fund % Fidelity VIP FundsManager 60% Portfolio Group Y Investment Options High-Yield Bonds Intermediate-Term Bonds (continued) % Franklin High Income Securities Fund % Franklin U.S. Government Fund % PIMCO VIT High Yield Portfolio % PIMCO VIT Total Return Portfolio Intermediate-Term Bonds % Templeton Global Bond Securities Fund % PIMCO VIT Emerging Markets Bond Portfolio Cash Equivalent % PIMCO VIT Global Bond Portfolio (Unhedged) % AZL® Money Market Fund % PIMCO VIT Real Return Portfolio Total of % (must equal 100%) F60000Page 5 of [7](5/2011) [11.]Beneficiary designation (If you need additional space, attach a complete list signed by Owner(s).) ■Primary Percentage Social Security Number or Tax ID Number ■Contingent First name MI Last name Relationship ■Primary Percentage Social Security Number or Tax ID Number ■Contingent First name MI Last name Relationship ■Primary Percentage Social Security Number or Tax ID Number ■Contingent First name MI Last name Relationship Non-individual Beneficiary information If the Beneficiary is a qualified plan, custodian, trust, charitable trust or other non-individual please check the applicable box and include the name above. ■ Qualified plan ■ Custodian■ Trust (Include the date of trust in the name.) ■ Charitable Trust ■ Other ■Primary Percentage Social Security Number or Tax ID Number ■Contingent [12.]Registered Representative By signing below, the Registered Representative certifies to the following: I am FINRA registered and state licensed for variable annuity contracts in all required jurisdictions; and I provided the Owner(s) with the most current prospectus. To the best of my knowledge, the applicant: ■ DOES ■ DOES NOT have existing life insurance policies or annuity contracts. To the best of my knowledge and belief, this application ■ DOES ■ DOES NOT involve replacement of existing life insurance or annuities. If this is a replacement, include a copy of each disclosure statement and a list of companies involved. Registered Representative’s signature B/D Rep. ID Registered Representative’s first and last name (please print) Percent split Registered Representative’s signature (split case) B/D Rep. ID Registered Representative’s first and last name (please print) (split case) Percent split Registered Representative’s signature (split case) B/D Rep. ID Registered Representative’s first and last name (please print) (split case) Percent split Registered Representative’s address Registered Representative’s telephone number Broker/dealer name (please print) Authorized signature broker/dealer (if required) Commission options (please check one) ■A■B■C F60000Page 6 of [7](5/2011) [13.]Statement of applicant The following states require applicants to read and acknowledge the statement for your state below. Arkansas, District of Columbia, and Massachusetts: Any person who knowinglypresents a false or fraudulent claim for payment of a loss or benefit or knowingly presents false information in an application for insurance is guilty of a crime and may be subject to fines and confinement in prison. Colorado: It is unlawful to knowingly provide false, incomplete, or misleading facts or information to an insurance company for the purpose of defrauding or attempting to defraud the company. Penalties may include imprisonment, fines, denial of insurance, and civil damages. Any insurance company or agent of an insurance company who knowingly provides false, incomplete, or misleading facts or information to a policyholder or claimant for the purpose of defrauding or attempting to defraud the policyholder or claimant with regard to a settlement or award payable from insurance proceeds shall be reported to the Colorado division of insurance within the department of regulatory agencies. Kentucky, Maine, New Mexico, Ohio, Tennessee, and West Virginia: Any person who knowingly, and with intent to defraud any insurance company, submits an application or files a statement of claim containing any false, incomplete, or misleading information, commits a fraudulent insurance act, which is a crime, and may be subject to criminal prosecution and civil penalties. In ME and TN, additional penalties may include imprisonment, fines, or denial of insurance benefits. Louisiana: Any person who knowingly and willfully presents a false or fraudulent claim for payment of a loss or benefit or who knowingly and willfully presents false information in an application for insurance is guilty of a crime and may be subject to fines and confinement in prison. Oklahoma: WARNING: Any person who knowingly, and with intent to injure, defraud or deceive any insurer, makes any claim for the proceeds of an insurance policy containing any false, incomplete or misleading information is guilty of a felony. Rhode Island: Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or knowingly presents false information in an application for insurance is guilty of a crime and may be subject to fines and confinement in prison. By signing below, the Owner acknowledges the applicable statements mentioned above and agrees to the following: I received a prospectus and have determined that the variable annuity applied for is not unsuitable for my investment objectives, financial situation, and financial needs. It is a long-term commitment to meet my financial needs and goals. I understand that the Contract Value and variable Annuity Payments may increase or decrease depending on the investment results of the variable Investment Options, and that under the Base Contract there is no guaranteed minimum Contract Value or variable Annuity Payment. If I selected any additional options, any guarantees provided for those options are outlined in my Contract and prospectus. To the best of my knowledge and belief, all statements and answers in this application are complete and true. It is furtheragreed that these statements and answers will become a part of any Contract to be issued. No representative is authorized to modify this agreement or waive any Allianz rights or requirements. For information on current benefit features, restrictions or charges please review with your Registered Representative. ■ Please send me a statement of additional information (Also available on the [SEC Web site, http://www.sec.gov]) Owner/Trustee/Authorized signer signature Joint Owner/Trustee/Authorized signer signature Signed at (City, State) Date signed [14.]Home office use only If Allianz Life Insurance Company of North America makes a change in this space in order to correct any apparent errors or omissions, it will be approved by acceptance of this Contract by the Owner(s); however, any material change must be accepted in writing by the Owner(s). Changes to this application that affect product, benefits, amount of insurance, or age require acceptance by Owner(s). Please call Allianz with any questions at [800.624.0197]. Mailing information Applications that HAVE a check attached Regular mail Overnight, certified, or registered Allianz Wells Fargo LBX Services NW 5989 NW 5989 Allianz PO Box 1450 1350 Energy Lane, Ste. 200 Minneapolis, MN 55485-5989 St. Paul, MN 55108-5254 Applications that DO NOT HAVE a check attached Regular mail Overnight, certified, or registered Allianz Allianz PO Box 561 5701 Golden Hills Drive Minneapolis, MN 55440-0561 Golden Valley, MN 55416-1297 F60000Page 7 of [7](5/2011)
